PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6186


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

JEFFREY CISSEL NEUHAUSER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:99-cr-00189-AW-1)


Argued:   January 29, 2014                 Decided:   March 11, 2014


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge King and Judge Diaz joined.


ARGUED: Susan Amelia Hensler, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Baltimore, Maryland, for Appellant.    Kristi Noel
O'Malley, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.  ON BRIEF: James Wyda, Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore,
Maryland, for Appellant.   Rod J. Rosenstein, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.
DIANA GRIBBON MOTZ, Circuit Judge:

      Shortly     before    his    term     of    imprisonment        on    child     sex

offenses ended, Jeffrey Neuhauser received notification that the

Government had certified him as a “sexually dangerous person”

under the Adam Walsh Child Protection and Safety Act, 18 U.S.C.

§ 4248.   The certification stayed his release from prison, where

he remained confined in civil detention pending the resolution

of his status.      The district court ultimately concluded that the

Government had not proven Neuhauser to be a “sexually dangerous

person” and so ordered his release from prison.                      Neuhauser then

moved to terminate the term of supervised release that had been

imposed   in    conjunction       with    his     term    of    imprisonment.         He

asserted that his term of supervised release began when his term

of   imprisonment    ended,       and    thus,    his    supervised        release    ran

throughout the time he spent in civil detention.                          The district

court   denied     the     motion,      holding    that    Neuhauser’s        term    of

supervised      release    did    not     begin    until       he   was    freed     from

confinement.      For the reasons that follow, we affirm.



                                          I.

      In September 1999, Neuhauser pled guilty to one count of

interstate travel with intent to engage in sex with a minor and

one count of distribution of child pornography.                       See 18 U.S.C.

§ 2423(b) and 2252(a)(1).            The court sentenced him to 109 months

                                           2
imprisonment and an additional five years of supervised release.

The Bureau of Prisons (“BOP”) set a release date of June 6,

2007,     and     Neuhauser       served        his     time     in    prison         without

significant incident.

     On     May    22,    2007,       just       two    weeks    before        Neuhauser’s

scheduled       release     date,     the    Government         certified       him    as    a

“sexually       dangerous      person”      under      the   Adam     Walsh    Act.         The

certification triggered a stay of Neuhauser’s discharge until a

federal    district       court     could       determine       whether       he   met    the

criteria for civil commitment.                    See 18 U.S.C. § 4248(a).                  On

June 6, 2007 -- Neuhauser’s original release date -- the BOP

processed him for Adam Walsh Act “review” and transferred him to

a different housing unit within the same federal prison.                                    He

remained     there       for    the      next     four-and-a-half         years          while

constitutional challenges to the Adam Walsh Act were resolved. 1



     1
       See Order, United States v. Neuhauser, No. 5:07-HC-2101-BR
(E.D.N.C. Jan. 8, 2008) (holding proceedings in abeyance while
appellate courts addressed constitutionality of Adam Walsh Act);
Order, id. (June 11, 2010) (lifting stay based on Supreme
Court’s ruling in United States v. Comstock, 560 U.S. 126
(2010)); see also Comstock, 560 U.S. at 130 (upholding the
constitutionality of the Adam Walsh Act under Article I); United
States v. Timms, 664 F.3d 436, 449 (4th Cir. 2012) (upholding
the constitutionality of the Adam Walsh Act under the Equal
Protection Clause); United States v. Comstock, 627 F.3d 513,
524–25   (4th    Cir.    2010)   (“Comstock II”) (upholding   the
constitutionality of the Adam Walsh Act under the Due Process
Clause).      We    note    that  Neuhauser does  not  pose   any
constitutional challenge to his period of civil detention.


                                             3
      On   January    19,    2012,      after      an    evidentiary       hearing,         the

district     court     refused          to    certify       Neuhauser           for     civil

commitment.          The    court       reasoned         that     although          Neuhauser

evidenced an interest in adolescent boys, the Government did not

demonstrate that his condition qualified as a “mental illness”

justifying civil commitment.                 United States v. Neuhauser, No.

5:07-HC-2101-BO, 2012 WL 174363, at *2 (E.D.N.C. Jan. 20, 2012)

(explaining that a pedophilia diagnosis requires the exhibition

of an interest in preadolescent boys).                    On February 3, 2012, the

BOP released Neuhauser, and he returned to his Maryland home.

      Five   months    later,      on     June    6,     2012,    Neuhauser         moved   to

terminate his term of supervised release.                         He argued that his

term of supervised release began on the date that his prison

sentence ended:        June 6, 2007.              After that date, he noted, he

was   no   longer     serving      time      in   prison        pursuant       to    criminal

sanction,    but    rather    he    remained        in    prison        pursuant      to    the

operation of a civil statute.                 Neuhauser maintained that civil

detention,    unlike       criminal       confinement,           does    not    constitute

“imprisonment.”       Because federal law specifies that supervision

begins on the date of a person’s “release[] from imprisonment,”

he contended that his term of supervised release began when his

confinement for Adam Walsh Act review began.                              See 18 U.S.C.

§ 3624(e) (emphasis added).



                                             4
       The     district   court      disagreed.        It   credited   Neuhauser’s

argument that a person’s term of supervised release begins at

the end of his imprisonment.             The court reasoned, however, that

“release from imprisonment” occurs only when a person is freed

from       confinement.      Because    the      Government   confined    Neuhauser

until       the   resolution    of     his       civil-commitment    hearing,    the

district court determined that his supervised release commenced

only after that date, i.e., in February 2012, not in June 2007.

       Neuhauser noted a timely appeal. 2



                                         II.

       The sole dispute in this case concerns the date on which

Neuhauser’s supervised release began.                   Neuhauser contends that

his supervised release began on June 6, 2007, the date on which

his    prison     sentence     ended.         The    Government     maintains   that

Neuhauser’s release began on February 3, 2012, the date on which

       2
       Although not directly at issue here, our holding affects
the propriety of the district court’s July 2013 order sentencing
Neuhauser to a second term of imprisonment and supervised
release.   The district court found that Neuhauser had violated
the conditions of his original term of supervised release in
March 2013. See Judgment, United States v. Neuhauser, No. 8:99-
cr-00189-AW-1 (D. Md. July 10, 2013).     The court based this
second sentence on its finding that Neuhauser was under
supervision at the time of the March 2013 incident. If we held
that Neuhauser’s original term of supervised release commenced
in June 2007, not in February 2012, however, his original term
of supervised release would have expired before the March 2013
incident, and thus, Neuhauser’s infraction could not form the
basis of the second sentence.


                                             5
his   actual    confinement        ended.        The    parties    thus    dispute   a

question of law, which we consider de novo.                       Holland v. Pardee

Coal Co., 269 F.3d 424, 430 (4th Cir. 2001).

                                         A.

      This question requires us to determine whether the time a

person spends in prison awaiting the resolution of his status

pursuant to the Adam Walsh Act affects the date on which his

supervised release begins, as determined by 18 U.S.C. § 3624.

Under   § 3624,       a    defendant’s          “term    of    supervised    release

commences on the day the person is released from imprisonment.”

18 U.S.C. § 3624(e).           Ordinarily, the BOP releases a prisoner

from confinement upon the expiration of his criminal sentence.

See id. § 3624(a).          But under certain conditions, a defendant’s

release from confinement will be stayed for some time beyond

that date.       In particular, under § 4248(a) of the Adam Walsh

Act, the Government’s certification of a prisoner as a “sexually

dangerous      person      . . .   stay[s]       [his]    release”     pending   the

outcome of a civil-commitment proceeding.                     18 U.S.C. § 4248(a).

A prisoner so confined remains in BOP custody until a district

court determines whether he satisfies the requirements for civil

commitment.     Id.

      There    is     no    dispute   that        Neuhauser     remained    confined

pursuant to § 4248 beyond the expiration of his prison sentence.

The question is whether his confinement beyond his scheduled

                                            6
release   date        qualifies      as    “imprisonment”           under     §     3624.

Neuhauser stresses that from June 2007 onward, he was held in

civil detention pending the outcome of a hearing.                       This was not

imprisonment, he argues, because the term “imprisonment” refers

only to incarceration imposed as a punishment for a crime.                            In

view of the fact that § 4248 is not punitive in nature, see

Timms, 664 F.3d at 456, he maintains that his Adam Walsh Act

confinement lacked the requisite indicia of punishment to count

as “imprisonment” under § 3624.

      Like any issue of statutory interpretation, we begin our

analysis with the statute’s plain text.                     Broughman v. Carter,

624 F.3d 670, 675 (4th Cir. 2010).                       The ordinary meaning of

“imprisonment” evinces no necessary link to criminal punishment.

On the contrary, to “imprison” someone is simply to “put [a

person] in prison.”               Webster’s New Collegiate Dictionary 572

(1979).        As    Judge     Chasanow        has   recently       noted,    numerous

dictionaries confirm that the term “imprisonment” “focuses on

the   nature    of     . . .      confinement,”      not    the     reason    for     its

imposition.         Tobey v. United States, 794 F. Supp. 2d 594, 598

(D. Md. 2011) (quoting Black’s Law Dictionary (2009) (defining

“imprisonment”       as    “the    state   of    being    confined;     a    period    of

confinement”); Oxford English Dictionary (2d ed. 1989) (defining

“imprisonment”        as     “detention         in   a     prison     or     place     of

confinement; close or irksome confinement”)).                       Indeed, in other

                                           7
legal     contexts,   the   term   “imprisonment”    describes       something

other than a defendant’s service of a criminal sentence.               See 18

U.S.C. § 3041 (permitting imprisonment before trial). 3              Thus, we

find no support for Neuhauser’s argument in the text of § 3624.

      Nor does the structure of the statute assist Neuhauser.

Section 3624     contains    two    provisions   regulating      supervised

release:      a provision regulating when supervised release begins

and another regulating when supervised release is tolled.                    See

18   U.S.C.    § 3624(e).     According   to   the   statute,    a    term    of


      3
        Neuhauser notes that persons detained under civil-
commitment statutes are not “prisoners” for the purposes of the
Prison Litigation Reform Act (“PLRA”). See Michau v. Charleston
Cnty., 434 F.3d 725, 727 (4th Cir. 2006).      The PLRA, however,
provides no analogy helpful to Neuhauser. For the PLRA applies
only to persons “incarcerated or detained” in a federal facility
“who [are] accused of, convicted of, sentenced for, or
adjudicated delinquent for, violations of criminal law.”       28
U.S.C. § 1915A(c) (emphasis added).       The supervised-release
statute, by contrast, applies to all “imprisoned” persons.     18
U.S.C. § 3624(e). The lack of limiting qualification in § 3624
indicates that it has a much broader scope than the PLRA, and
thus, cases like Michau are not relevant here.
     Neuhauser’s reliance on 18 U.S.C. § 3585(b) fails for a
similar reason.    That statute provides for a reduction in a
person’s “term of imprisonment” if the person has spent time in
prison “prior to the date [of his] sentence” as a result of,
inter alia, “the offense for which the sentence was imposed.”
Id.   Neuhauser finds it “notable” that this credit does not
obtain for periods spent in civil detention. It is unclear why
this is “notable” or what bearing § 3585(b) has on the case at
hand, given that both parties agree that Neuhauser remained
confined past his “term of imprisonment.”       Perhaps Neuhauser
intends to suggest that § 3585(b) states a universal definition
of   “imprisonment,”   which   excludes  confinement    in  civil
detention, but nothing in the text of § 3585(b) –- or any other
statute –- indicates that this is the case.


                                      8
release begins when a person is “released from imprisonment,”

while a term of release is tolled when a person “is imprisoned

in connection with a conviction.”                  Id. (emphasis added).                  The

distinction      between      “imprisonment,”           on       the    one   hand,       and

“imprisonment in connection with a conviction,” on the other,

belies Neuhauser’s suggestion that “imprisonment” must involve a

conviction.       If     Neuhauser     were       correct,        and     “imprisonment”

necessarily related to punishment, there would be no need for

Congress to qualify the term “imprisonment” in the statute’s

tolling provision.         Under Neuhauser’s definition, “imprisonment”

would   always    be    “in   connection         with       a   conviction,”      and     the

inclusion   of    that     phrase    in    the    tolling         provision       would    be

entirely unnecessary.         To avoid an interpretation of the statute

that would “render [its] terms meaningless or superfluous,” the

word “imprisonment” must mean something broader than detention

“in connection with a conviction.”                 See Scott v. United States,

328 F.3d 132, 139 (4th Cir. 2003).

     Finally,      we    note       that    only        a       broad    definition        of

“imprisonment”     comports     with       the    purpose        of     § 3624.      As    we

explained in United States v. Buchanan, 638 F.3d 448, 451 (4th

Cir. 2011), “[t]he congressional policy in providing for a term

of supervised release after incarceration is to improve the odds

of a successful transition from the prison to liberty.”                                   See

also id. (“Supervised release . . . is a unique method of post-

                                           9
confinement      supervision         that        fulfills     rehabilitative         ends

distinct from those served by incarceration.” (quotation marks

and citations omitted)).             It is hard to imagine the way in which

supervision would aid in a person’s transition if he could serve

his entire term of supervised release before leaving prison.

                                            B.

     Our    analysis       accords    with       that   of   the   Supreme    Court   in

United States v. Johnson, 529 U.S. 53 (2000).                        There, the Court

determined the date on which a defendant’s supervised release

commenced in a case in which later appellate precedent required

modification of his prison term.                 Id. at 54.        Johnson originally

received a sentence of nine years imprisonment plus a term of

supervised release; the change in the law led to a modified

sentence of four years imprisonment plus a term of supervised

release.       Id.   at    54–55.      Unfortunately,         Johnson      had    already

spent    six    years      in     prison     before      receiving      the      modified

sentence.      Id.     at 55.        Having served “too much prison time,”

Johnson argued that his improper imprisonment should be credited

toward   his    term      of    supervised       release.      Id.    at   54–55.      He

contended that his term of supervised release began on the date

that his lawful imprisonment ended, not the date on which the

BOP ultimately released him.            Id. at 55–56.

     The Supreme Court rejected the argument.                        The Court noted

that under § 3624, a defendant’s supervised release “does not

                                            10
commence       until       [the]         individual            ‘is       released        from

imprisonment.’”           Id.    at     57.         That       phrase,      it    explained,

contemplates a defendant’s “freed[om] from confinement.”                                 Id.

For this reason, “[s]upervised release does not run while an

individual remains in the custody of the Bureau of Prisons.”

Id.    After all, the Court explained, “[s]upervised release has

no statutory function until confinement ends.”                        Id. at 59.

       The Government maintains that the Supreme Court’s holding

in Johnson is “dispositive” here.                        Neuhauser argues that the

case    is     clearly      distinguishable              because        Johnson,      unlike

Neuhauser,      conceded        the   fact         of    his    imprisonment.            This

difference, he argues, requires us to apply a “fundamentally

different analysis” than that employed by the Supreme Court in

Johnson, which he claims leads to a “fundamentally different”

result.

       Neuhauser is correct that Johnson does not strictly control

this   case.      While    Johnson       freely         admitted     that    he    had   been

“imprisoned,” albeit wrongly, for the entire six years of his

detention,      Neuhauser       makes    no        similar      admission.          Instead,

Neuhauser maintains that he was not “imprisoned” during the last

four years of his confinement.                  Accordingly, Neuhauser presents

an argument that Johnson did not make on appeal, i.e., that

detention      pursuant     to    a     civil       statute      does    not      constitute

“imprisonment” in any sense of the term.

                                              11
     But this new argument does not warrant a “fundamentally

different analysis.”         Rather, Johnson is instructive here in two

important respects.          First, Johnson reiterates the commonsense

meaning of “imprisonment” as “confinement.”                       See Johnson, 529
U.S. at 57 (explaining that to be “released from imprisonment,”

one must be “freed from confinement”).                    That the Supreme Court

applied this definition so readily to another supervised-release

case underscores its relevance here.                Second, Johnson emphasizes

the importance of construing § 3624 in light of its purpose.                        As

the Johnson Court recognized, supervised release contributes to

a defendant’s rehabilitation and “transition to community life.”

See id. at 59.         These objectives would be ill served were a

defendant to begin his release while living in prison.

     Johnson   thus    lends    support       to    the    view     that   supervised

release    commences    on    the   date     that    a     person    is    freed   from

confinement, irrespective of whether that confinement resulted

from a criminal or civil statute.              This view also accords with

holdings    from   other      courts    that        have    recently       held    that

supervised release does not begin until a § 4248 detainee is

released from confinement.             United States v. Mosby, 719 F.3d
925, 930 (8th Cir. 2013) (holding as a matter of law that § 4248

detainee’s supervised release commences on the day he was “freed

from confinement”), cert. denied, 134 S. Ct. 905 (2014); Tobey,
794 F. Supp. 2d at 602 (same).

                                        12
      We    recognize           that   in    United      States        v.   Turner,        689 F.3d
1117,      1126     (9th        Cir.     2012),        the     Ninth       Circuit    reached        a

different result.                There, a divided panel held that when the

Government’s institution of a civil-commitment proceeding stays

a prisoner’s release from confinement, his term of supervised

release begins on the date that he was due to be discharged.

Id.       The majority reasoned that because § 3624 suspends a term

of    supervised             release   when       a     defendant          is    “imprisoned       in

connection with a conviction,” an individual detained pursuant

to    a    civil        statute     cannot        be    subject        to       § 3624’s    tolling

provision.        Id. (emphasis added).

      The Turner majority, however, conflated the two separate

provisions         of     § 3624:           the    commencement            provision       and     the

tolling provision.                See 18 U.S.C. § 3624(e).                       These statutory

provisions work in different ways.                            See United States v. Ide,

624 F.3d 666, 669 (4th Cir. 2010); see also Tobey, 794 F. Supp.
2d at 600.           The commencement provision specifies the date on

which      supervised          release      begins,      while       the    tolling        provision

describes periods of time during which supervised release is

suspended.              Of     course,      “[w]hat          never     begins      cannot        end.”

Turner, 689 F.3d at 1127 (Smith, J., dissenting).                                  Thus, a court

must first assess whether the defendant’s supervised release has

begun before it addresses whether his supervised release has

been suspended.

                                                  13
      Turner’s conflation is particularly problematic because, as

noted     above,       suspension       and     commencement        are       triggered    by

different events.           Although supervised release is suspended when

a    person    is      “imprisoned      in     connection       with      a    conviction,”

supervised release commences simply when a person is “released

from imprisonment.”              18 U.S.C. § 3624(e) (emphasis added).                    Of

critical importance here, the commencement provision does not

require that imprisonment be “in connection with a conviction.”

Id.       Under     the    statute’s         plain    language,     any       imprisonment,

regardless        of   whether     it    is    imposed       pursuant     to    a   criminal

conviction, prevents supervised release from commencing.

      Turner       thus    falters      in    light    of     the   plain      language   of

§ 3624.       The Turner majority’s sole justification for permitting

supervised release to run during a detainee’s civil confinement

is    that     this       kind   of     detention       is    not    “imprisonment        in

connection with a conviction.”                  Turner, 689 F.3d at 1126. 4               But


      4
       Even if the Turner majority were correct in its reliance
on this language, its analysis would still be problematic. For
a defendant detained pursuant to § 4248 is in fact imprisoned
“in connection with a conviction.”    The Adam Walsh Act allows
the Government to commit individuals only if they are presently
confined in prison pursuant to a conviction.      See 18 U.S.C.
§ 4248(a). Indeed, in Comstock, 560 U.S. at 134–37, the Supreme
Court emphasized that it was § 4248’s close relationship to the
enforcement of criminal law that provided Congress with the
authority to enact the statute.     See id. at 149.    The Court
observed that Congress presumably could not pass a law providing
for the civil commitment of any “sexually dangerous person.”
Id. at 148. Rather, it was the Adam Walsh Act’s connection to a
(Continued)
                                               14
§ 3624 does not require that imprisonment be “in connection with

a    conviction”    to   stave   off    the    commencement     of    supervised

release.      Because        Turner    does    not   take    account    of     the

distinction        between     § 3624’s       commencement      and     tolling

provisions, we cannot endorse its analysis.



                                       III.

       For all of these reasons, we hold that a defendant’s term

of   supervised    release    does    not    commence   while   he   remains   in

federal custody pending the resolution of his status under the

Adam Walsh Act. 5     The judgment of the district court is therefore

                                                                       AFFIRMED.




detainee’s   criminal conviction              that   rendered    the    statute
constitutional. Id. at 136.
       5
       We note that the case at hand does not require us to
determine   whether   a   defendant’s  civil   commitment  --  as
distinguished from the time a defendant serves in prison pending
the outcome of his civil-commitment hearing -- constitutes
“imprisonment.”     There may be reasons for treating civil
commitment differently.    For example, once a person is civilly
committed, section 4248 requires the Government to “release
[that] person to . . . the State.”           18 U.S.C. § 4248(d)
(emphasis added).    Releasing a prisoner may suffice to end his
imprisonment.   See Johnson, 529 U.S. at 57.    In any event, our
disposition in this case does not preordain the outcome of that
very different situation.


                                        15